
	

113 HR 5783 IH: Children’s Savings Accounts Offer Parents Plenty Of Reasons To Understand aNd Invest in Tuition Yearly Act
U.S. House of Representatives
2014-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5783
		IN THE HOUSE OF REPRESENTATIVES
		
			December 3, 2014
			Mr. Cartwright (for himself, Mr. Ribble, Mr. Hinojosa, Ms. Norton, Ms. Schwartz, Mr. Smith of Washington, Ms. Titus, Ms. Tsongas, and Mr. Hastings of Florida) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Agriculture, Energy and Commerce, and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Social Security Act, the Food and Nutrition Act of 2008, and the Low-Income Home
			 Energy Assistance Act of 1981 to require that the value of child’s savings
			 accounts be disregarded for the purpose of determining eligibility to
			 receive benefits under such Acts; and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Children’s Savings Accounts Offer Parents Plenty Of Reasons To Understand aNd Invest in Tuition
			 Yearly Act or the CSA OPPORTUNITY Act.
		2.DefinitionsIn this Act:
			(1)Child’s savings accountThe term child’s savings account means a trust created or organized exclusively for the purpose of paying the qualified expenses of
			 only an individual who, when the trust is created or organized, has not
			 attained 18 years of age, if the written governing instrument creating the
			 trust contains the following requirements:
				(A)The trustee is a federally insured financial institution, or a State insured financial institution
			 if a federally insured financial institution is not available.
				(B)The assets of the trust will be invested in accordance with the direction of the individual or of a
			 parent or guardian of the individual, after consultation with the entity
			 providing the initial contribution to the trust or, if applicable, a
			 matching or other contribution for the individual.
				(C)The assets of the trust will not be commingled with other property except in a common trust fund or
			 common investment fund.
				(D)Any amount in the trust that is attributable to an account seed or matched deposit may be paid or
			 distributed from the trust only for the purpose of paying qualified
			 expenses of the individual.
				(2)Qualified expensesThe term qualified expenses means, with respect to an individual, expenses that—
				(A)are incurred after the individual receives a secondary school diploma or its recognized equivalent;
			 and
				(B)are—
					(i)postsecondary educational expenses (as defined in section 529 of the Internal Revenue Code of 1986)
			 of the individual;
					(ii)for the purchase of a first home by the individual; or
					(iii)for the capitalization of a business owned by the individual.
					IAmendments to the Social Security Act
			101.Interest in, and distribution from, a qualified tuition program required to be disregarded under
			 the TANF program
				(a)In generalSection 408(a) of the Social Security Act (42 U.S.C. 608(a)) is amended by adding at the end the
			 following:
					
						(13)Requirement to disregard interest in and distribution from, a qualified tuition programA State to which a grant is made under section 403 shall disregard the value of any interest in, or
			 distribution from, a qualified tuition program (as defined in section
			 529(b) of the Internal Revenue Code of 1986), in determining the
			 eligibility of, and the amount or type of assistance to be provided to an
			 individual or family under the State program funded under this part..
				(b)Penalty for noncompliance
					(1)In generalSection 409(a) of such Act (42 U.S.C. 609(a)) is amended by adding at the end the following:
						
							(17)Penalty for failure to disregard interest in, or distribution from, a qualified tuition program
								(A)In generalIf the Secretary finds that a State to which a grant is made under section 403 for a fiscal year
			 has failed to comply with section 408(a)(13) during the fiscal year, the
			 Secretary shall reduce the grant otherwise payable to the State under
			 section 403(a)(1) for the succeeding fiscal year by the percentage
			 specified in subparagraph (B) of this paragraph.
								(B)Amount of reductionThe reduction required under subparagraph (A) shall be—
									(i)not less than 1 nor more than 2 percent;
									(ii)not less than 2 nor more than 3 percent, if the finding is the 2nd consecutive finding made
			 pursuant to subparagraph (A); or
									(iii)not less than 3 nor more than 5 percent, if the finding is the 3rd or a subsequent consecutive such
			 finding..
					(2)No exception for reasonable causeSection 409(b)(2) of such Act (42 U.S.C. 609(b)(2)) is amended by striking or (13) and inserting (13), or (17).
					102.Exclusion of interest in, and distribution from, a qualified tuition program from resources under
			 the SSI programSection 1613(a) of the Social Security Act (42 U.S.C. 1382b(a)) is amended—
				(1)by striking and at the end of paragraph (16);
				(2)by striking the period at the end of paragraph (17) and inserting ; and; and
				(3)by inserting after paragraph (17) the following:
					
						(18)the value of any interest in, or distribution from, a qualified tuition program (as defined in
			 section 529(b) of the Internal Revenue Code of 1986)..
				103.Child’s savings account required to be disregarded under the TANF program
				(a)In generalSection 408(a)(13) of the Social Security Act (42 U.S.C. 608(a)), as amended by section 101(a) of
			 this Act, is amended—
					(1)by striking (13) and all that follows through A State and inserting the following:
						
							(13)Requirement to disregard interest in, and distribution from, a qualified tuition program, and value
			 of a child’s savings account
								(A)In generalA State; and
					(2)by inserting and the value of any child’s savings account (as defined in section 2 of the CSA OPPORTUNITY Act) after 1986).
					(b)Penalty for noncomplianceSection 409(a)(17) of such Act (42 U.S.C. 608(a)(17)), as added by section 101(b)(1) of this Act,
			 is amended in the paragraph heading, by inserting or value of a child’s savings account after program.
				104.Exclusion of child’s savings account from resources under the SSI program
				(a)In generalSection 1613(a) of the Social Security Act (42 U.S.C. 1382b(a)), as amended by section 102 of this
			 Act, is amended—
					(1)by striking and at the end of paragraph (17);
					(2)by striking the period at the end of paragraph (18) and inserting ; and; and
					(3)by inserting after paragraph (18) the following:
						
							(19)any child’s savings account (as defined in section 2 of the CSA OPPORTUNITY Act), including accrued
			 interest or other earnings thereon..
					(b)Conforming amendmentSection 1613(e)(5) of such Act (42 U.S.C. 1382b) is amended by inserting of this Act or section 2 of the CSA OPPORTUNITY Act before the period.
				(c)Technical amendmentsEffective immediately after the repeal of the Improving Access to Clinical Trials Act of 2009
			 (Public Law 111–255), section 1613(a) of the Social Security Act (42
			 U.S.C. 1382b(a)), as amended by the preceding provisions of this Act, is
			 amended—
					(1)by striking and at the end of paragraph (15);
					(2)by striking and at the end of paragraph (16); and
					(3)by striking paragraph (17) and redesignating paragraphs (18) and (19) as paragraphs (17) and (18),
			 respectively.
					IIAmendment to the Food and Nutrition Act of 2008
			201.Exclusion of child’s savings accounts from resources under the supplemental nutrition assistance
			 programSection 5(g) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(g)) is amended by adding at the
			 end the following:
				
					(9)Exclusion of Child’s Savings Accounts From Allowable Financial Resources
						(A)ExclusionThe Secretary shall exclude from financial resources under this subsection the value of funds in
			 any child’s savings account.
						(B)Child’s savings accountFor purposes of subparagraph (A), the term child’s savings account has the meaning given such term in section 2 of the CSA OPPORTUNITY Act..
			IIIAmendment to Low-Income Home Energy Assistance Act of 1981
			201.Exclusion of child’s savings accounts from resources under the Low-Income Home Energy Assistance
			 ProgramSection 2605(f) of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8624(f)) is amended
			 by adding at the end the following:
				
					(3)Exclusion of Child’s Savings Accounts From Allowable Financial Resources
						(A)ExclusionThe income of a household shall be determined under this section without regard to the value of
			 funds in any child’s savings account.
						(B)Child’s savings accountFor purposes of subparagraph (A), the term child’s savings account has the meaning given such term in section 2 of the CSA OPPORTUNITY Act..
			
